                            Case 1:21-cr-00447-CJN Document 5 Filed 07/07/21 Page 1 of 1

AO 442 (Rev. 11111) Arrest Warrant




                                                    UNITED STATES DISTRICT COURT
                                                                                     for the

                                                                            District of Columbia

                        United States of America
                                        v.                                                )
                        Olivia Michele Pollock                                            )       Case: 1:21-mj-00499
                                                                                          )       Assigned To : Harvey, G. Michael
                                                                                          )
                                                                                                  Assign. Date: 6/25/2021
                                                                                          )
                                                                                          )       Description: Complaint wI Arrest Warrant
                                  Defendant


                                                                       ARREST WARRANT
To:         Any authorized law enforcement officer

            YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
                            Olivia Michele Pollock
(name of person to be arrested)
                                         ----------------------------------------------------------------
who is accused of an offense or violation based on the following document filed with the court:

o     Indictment              0 Superseding Indictment                        0 Information           0 Superseding Information             N Complaint
o     Probation Violation Petition                       0 Supervised Release Violation Petition                o Violation   Notice        0 Order of the Court

This offense is briefly described as follows:

18 U.S.C. §§ 111(a)(I) (Assaulting,                         Resisting, or Impeding Certain Officers or Employees;
18 U.S.C. § 1752(a)(I), (2), and (4) (Restricted Building or Grounds); and
40 U.S.C. § 5104(e)(2)(F) (Violent Entry and Disorderly Conduct)

                                                                                                                               Digitally   signed by G. Michael
                                                                                                                               Harvey
                                                                                                                               Date: 2021.06.25    14:03:59
                                                                                                                               -04'00'
Date: __ ~O=6=/2=5/=2=02=1~_
                                                                                                                Issuing officer's signature


City and state:                           Washin         on, D.C.                                   G. Michael Harve        U.S. Magistrate Jud e
                                                                                                                  Printed name and title


                                                                                     Return


at
            This warrant was received on
     (city and state)       L D.\. j<.t.. (6\'\.t   I
                                                          (date)
                                                        F I()ri t:(,
                                                                       0   'tlrI   toL,       , and the person was arrested on   (date)
                                                                                                                                                   ,   (




                                                                                                1]rM.t"... (~~~ 1___i{ __t..vI_"_ "{_~_.}_f1)
                                                                                                                                            T
                                                                                                                                           __
                                                                                                                  Printed name and title
